OPINION
By THE COURT.
Submitted on motion of the appellee seeking an order dismissing the appeal for failure to comply with Rule VII. The record reveals that the notice of appeal does not specify the type of appeal being pursued, but merely gives ‘‘Notice of Appeal.” We must give a liberal construction to *116said notice and treat it as an appeal on questions of law and law and fact. If the latter, there has been no violation of the Rule. We note that the action is one for damages for false arrest. It is therefore not appealable on law and fact. The Court, sua sponte, will dismiss the law and fact appeal, but retain the same for determination on questions of law only. The appellant is granted leave to perfect said appeal in accordance with Supplement to Rule VII of this Court.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.